SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1005
KA 11-02047
PRESENT: CENTRA, J.P., FAHEY, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

TYRONE D. MANOR, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (ROBERT SHOEMAKER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (John J.
Connell, J.), rendered April 30, 2010. The judgment convicted
defendant, upon his plea of guilty, of murder in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of murder in the second degree (Penal Law §
125.25 [1]). We reject defendant’s contention that County Court
abused its discretion in denying his motion to withdraw his guilty
plea. “[A] court does not abuse its discretion in denying a motion to
withdraw a guilty plea where the defendant’s allegations in support of
the motion are belied by the defendant’s statements during the plea
proceeding” (People v Williams, 103 AD3d 1128, 1128, lv denied 21 NY3d
915; see People v Wolf, 88 AD3d 1266, 1267, lv denied 18 NY3d 863;
People v McKoy, 60 AD3d 1374, 1374, lv denied 12 NY3d 856; People v
Beaty, 303 AD2d 965, 965, lv denied 100 NY2d 559). Here, defendant’s
claims that he was coerced by family members into pleading guilty,
that he was intoxicated during the plea proceeding, and that he did
not understand the nature of the plea or its consequences are belied
by the record of the plea proceeding (see People v Gast, 114 AD3d
1270, 1271, lv denied 22 NY3d 1198; Wolf, 88 AD3d at 1267; People v
Thomas, 72 AD3d 1483, 1484). Contrary to defendant’s further
contention, the court did not abuse its discretion in denying his
motion without a hearing. The court “afforded defendant the requisite
‘reasonable opportunity to present his contentions’ in support of
[his] motion . . . , and the court did not abuse its discretion in
concluding that no further inquiry was necessary” (People v Strasser,
83 AD3d 1411, 1411, quoting People v Tinsley, 35 NY2d 926, 927; see
Wolf, 88 AD3d at 1267-1268).
                                 -2-                          1005
                                                         KA 11-02047

     To the extent that defendant contends that his statements during
the plea colloquy negated the intent element of the crime or raised a
possible justification defense that required the court to conduct
further inquiry, we reject that contention. “Although the initial
statements of defendant during the factual allocution may have negated
the essential element of his intent to cause death, his further
statements removed any doubt regarding that intent” (People v
Trinidad, 23 AD3d 1060, 1061, lv denied 6 NY3d 760; see People v
Theall, 109 AD3d 1107, 1108, lv denied 22 NY3d 1159). Furthermore,
“nothing [defendant] said [during the plea colloquy] raised the
possibility of a viable justification defense” (People v Spickerman,
307 AD2d 774, 775, lv denied 100 NY2d 624; see People v Reyes, 247
AD2d 639, 639, lv denied 92 NY2d 859).

     We reject defendant’s further contention that he was denied
effective assistance of counsel. Defendant’s contention “survives his
guilty plea only to the extent that defendant contends that his plea
was infected by the alleged ineffective assistance” (People v Culver,
94 AD3d 1427, 1427, lv denied 19 NY3d 1025 [internal quotation marks
omitted]; see People v Garner, 86 AD3d 955, 956). Defendant’s claim
that he did not have ample time to discuss the plea offers with
defense counsel is belied by his statement during the plea colloquy
(see Strasser, 83 AD3d at 1411). To the extent that defendant
contends that defense counsel failed to provide him with any advice
regarding the plea offers, that contention is based upon matters
outside the record and thus may be raised only by way of a motion
pursuant to CPL article 440 (see People v Gardner, 101 AD3d 1634,
1635). On this record, we conclude that defendant received meaningful
representation (see generally People v Ford, 86 NY2d 397, 404).
Finally, we reject defendant’s contention that the sentence is unduly
harsh and severe.




Entered:   October 3, 2014                      Frances E. Cafarell
                                                Clerk of the Court